Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of Expedite 5, Inc. (the “Company”) on Form 10-K for theyear endingDecember 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Mark Opzoomer, President, Chief Executive Officer andPrincipal Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for theyear endingDecember31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for theyear endingDecember 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of Expedite 5, Inc. Date: April 14, 2011 /s/ Mark Opzoomer Mark Opzoomer President, CEO, Principal Executive Officer and Director
